DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: hood body 20 (para. [0036-0039]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 7, 13, 16, 19, and 20 objected to because of the following informalities:
The language “filter” should be changed to “internal filter” on line seven of claim 13 for clarity;
The language “an external filter that is slidably disposed within a frame track mounted around the periphery of the louver frame body; a louver frame body” should be changed to “a louver frame body; an external filter that is slidably disposed within a frame track mounted around the periphery of the louver frame body” in order to maintain antecedent basis;
The term “vent duct” (labeled vent duct 42 in the disclosure) in claims 1, 3, 7, 13, 19, and 20 appears to be inconsistent with the accepted meaning of the term “duct” to a person of ordinary skill in the art. The Cambridge Dictionary defines the word “duct” to mean “a tube or pipe that carries liquid or air, especially in and out of buildings or through the body”, and one of ordinary skill in the art would understand the term “duct” to require some structure in the form of walls or a tube. The term “vent duct” as used in claims 1, 3, 7, 13, 19, and 20 does not seem to include the structure of walls or a tube, instead the term “vent duct” used in the claims, specification, and drawings refer to an opening or passageway through with air may flow (see Fig. 7 of the immediate application) which is not sufficient to meet the accepted definition of the term “duct”. For examination purposes, the term “vent duct” is being interpreted to mean “a passage through which air flows”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 2, 9, 14, and 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since there is no standard or range of error provided in the specification for the term “about” it is impossible to know the true range of values as claimed in claims 2, 9, 14, and 19. For examination purposes, the term “about” is being interpreted to mean “within 5 degrees of” as each instance of the term “about” relates to a range of degrees.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “about 40 degrees to about 70 degrees”, and the claim also recites “about 51 degrees to about 60 degrees” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Neither the specification nor claim 9 clearly set forth the meets and bounds of the patent protection desired from claim 9, as neither express the purpose or strategy of listing several angle ranges. For examination purposes, claim 9 is being interpreted to say “wherein a V-shaped angle of the louvers is between 40 degrees and 70 degrees”.
Claim 20 is rejected for depending on the rejected claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos et al. (US 2017/0115009) in view of Xu (US 2019/0360701).
Regarding claim 1, Ramphos discloses an exhaust system (exhaust system 30) for use in a kitchen (food truck 10), the exhaust system comprising: a hood body (exhaust hood 48) comprising a top rear panel (roof 16), a left side panel (see Annotated Fig. 1), a right side panel (see Annotated Fig. 1), and a bottom rear panel (see Annotated Fig. 2); an internal filter (slotted intake member 58 of Ramphos has similar geometry to the internal filter of the immediate application. See at least Fig. 4 of Ramphos), a motor assembly (motor disclosed in para. [0031]), and a fan (exhaust fan 46) disposed at an angle (at least Figs. 3 and 6 disclose exhaust fan 46 having an inherent angle of 90 degrees from roof 16) from the top rear panel of the hood body (see at least Figs. 3 and 6), and wherein the fan and comprises a plurality of paddles (exhaust fan 46 includes a plurality of blades. See para. [0031]) configured to disperse air from the fan (the plurality of blades is capable of dispersing air from the fan. See para. [0031] and Fig. 6); and wherein the exhaust system is configured to be mounted to a side wall of the kitchen (left sidewall 20. See at least Figs. 1-3) and wherein the exhaust system is further configured to ventilate air (Fig. 6 discloses exhaust system 30 being capable of ventilating air) from within the hood body (Fig. 6 discloses air being ventilated from within 48) through a substantially vertical wall of the kitchen (Fig. 6 discloses air being ventilated through left sidewall 20) using a vent duct (passageway 44 which matches the interpretation of duct as discussed in the Claim Objections section above).
Ramphos does not expressly disclose a configuration where the fan is disposed between the filter and the motor assembly, and wherein the fan is configured to disperse air radially outward in a direction perpendicular to a center axis of the fan. Annotated Fig. 1 below is an annotation of Ramphos’s Fig. 1, and Annotated Fig. 2 below is an annotation of Ramphos’s Fig. 3.
However Xu does disclose a configuration where the fan is disposed between the filter and the motor assembly (at least Fig. 3 discloses a impeller 22 being disposed between oil screen 6 and motor 24), and wherein the fan is configured to disperse air radially outward in a direction perpendicular to a center axis of the fan (at least Fig. 5 discloses impeller 22 being capable of dispersing air radially outward in a direction perpendicular to its central axis).
Ramphos and Xu are considered analogous to the claimed invention because they both are in the field of kitchen hood ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust fan of Ramphos with the impeller of Xu in order to more uniformly intake air into the hood so that no smoke from ovens or stoves can escape the hood before being expelled (Xu, para. [0027]).
Regarding claim 2, Ramphos in view of Xu disclose the invention of claim 1 and Ramphos further discloses wherein the angle is between about 0 degree and about 90 degrees (at least Figs. 3 and 6 disclose the slotted air intake member 58 being at an angle between 0 and 90 degrees).
Regarding claim 12, Ramphos in view of Xu disclose the invention of claim 1 and Ramphos further discloses wherein the kitchen is a mobile kitchen or a food truck kitchen (at least para. [0027] discloses food truck 10).
Regarding claim 13, Ramphos discloses an exhaust system (exhaust system 30) for use in a kitchen (food truck 10), the exhaust system comprising: a hood body (exhaust hood 48) comprising a top rear panel (roof 16), a left side panel (see Annotated Fig. 1), a right side panel (see Annotated Fig. 1), and a bottom rear panel (see Annotated Fig. 2); an internal filter (slotted intake member 58 of Ramphos has similar geometry to the internal filter of the immediate application. See at least Fig. 4 of Ramphos), a motor assembly (motor disclosed in para. [0031]), and a fan (exhaust fan 46) disposed at an angle (at least Figs. 3 and 6 disclose exhaust fan 46 having an inherent angle of 90 degrees from roof 16) from the top rear panel of the hood body (see at least Figs. 3 and 6), and an external filter system (vent discharge 65) disposed at a distal end of the vent duct (at least Figs. 6-7 discloses vent discharge 65 being located at the distal end of passageway 44. Para. [0036] discloses that the vent discharge of Fig. 7 may be incorporated into other embodiments of Ramphos’s disclosure like extending outside of left sidewall 20 in place of first vent stack 32 in Fig. 6), wherein the fan comprises a plurality of paddles (exhaust fan 46 includes a plurality of blades. See para. [0031]) configured to disperse air from the fan (the plurality of blades is capable of dispersing air from the fan. See para. [0031] and Fig. 6); and wherein the exhaust system is configured to be mounted to a side wall of the kitchen (left sidewall 20. See at least Figs. 1-3) and wherein the exhaust system is further configured to ventilate air (Fig. 6 discloses exhaust system 30 being capable of ventilating air) from within the hood body (Fig. 6 discloses air being ventilated from within 48) through a substantially vertical wall of the kitchen (Fig. 6 discloses air being ventilated through left sidewall 20) using a vent duct (passageway 44 which matches the interpretation of duct as discussed in the Claim Objections section above).
Ramphos does not expressly disclose a configuration where the fan is disposed between the filter and the motor assembly, and wherein the fan is configured to disperse air radially outward in a direction perpendicular to a center axis of the fan.
However Xu does disclose a configuration where the fan is disposed between the filter and the motor assembly (at least Fig. 3 discloses a impeller 22 being disposed between oil screen 6 and motor 24), and wherein the fan is configured to disperse air radially outward in a direction perpendicular to a center axis of the fan (at least Fig. 5 discloses impeller 22 being capable of dispersing air radially outward in a direction perpendicular to its central axis).
Ramphos and Xu are considered analogous to the claimed invention because they both are in the field of kitchen hood ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust fan of Ramphos with the impeller of Xu in order to more uniformly intake air into the hood so that no smoke from ovens or stoves can escape the hood before being expelled (Xu, para. [0027]).
Regarding claim 14, Ramphos in view of Xu disclose the invention of claim 13 and Ramphos further discloses wherein the angle is between about 0 degree and about 90 degrees (at least Figs. 3 and 6 disclose the slotted air intake member 58 being at an angle between 0 and 90 degrees).
Regarding claim 15, Ramphos in view of Xu disclose the invention of claim 13 and Ramphos further discloses wherein the air is ventilated through a vertical wall of the kitchen (Fig. 6 discloses air being ventilated through left sidewall 20).
Regarding claim 18, Ramphos in view of Xu disclose the invention of claim 13 and Ramphos further discloses wherein the kitchen is a mobile kitchen or a food truck kitchen (at least para. [0027] discloses food truck 10 being a mobile kitchen).
Regarding claim 19, Ramphos discloses a mobile kitchen (at least para. [0027] discloses food truck 10), comprising: an exhaust system (exhaust system 30) for use in a kitchen (para. [0028] discloses that exhaust system 30 can be used in a kitchen), the exhaust system comprising: a hood body (exhaust hood 48) comprising a top rear panel (roof 16), a left side panel (see Annotated Fig. 1), a right side panel (see Annotated Fig. 1), and a bottom rear panel (see Annotated Fig. 2); and an internal filter (slotted intake member 58 of Ramphos has similar geometry to the internal filter of the immediate application. See at least Fig. 4 of Ramphos), a motor assembly (motor disclosed in para. [0031]), and a fan (exhaust fan 46) disposed at an angle (at least Figs. 3 and 6 disclose exhaust fan 46 having an inherent angle of 90 degrees from roof 16.) that is between about 0 degree and about 90 degrees (at least Figs. 3 and 6 disclose the slotted air intake member 58 being at an angle between 0 and 90 degrees) from the top rear panel of the hood body (see at least Figs. 3 and 6), wherein the fan comprises a plurality of paddles (exhaust fan 46 includes a plurality of blades. See para. [0031]) configured to disperse air from the fan (the plurality of blades is capable of dispersing air from the fan. See para. [0031] and Fig. 6); and wherein the exhaust system is configured to be mounted to a side wall of the kitchen (left sidewall 20. See at least Figs. 1-3) and wherein the exhaust system is further configured to ventilate air (Fig. 6 discloses exhaust system 30 being capable of ventilating air) from within the hood body (Fig. 6 discloses air being ventilated from within 48) through a substantially vertical wall of the kitchen (Fig. 6 discloses air being ventilated through left sidewall 20) using a vent duct (passageway 44 which matches the interpretation of duct as discussed in the Claim Objections section above).
Ramphos does not expressly disclose a configuration where the fan is disposed between the filter and the motor assembly, and wherein the fan is configured to disperse air radially outward in a direction perpendicular to a center axis of the fan.
However Xu does disclose a configuration where the fan is disposed between the filter and the motor assembly (at least Fig. 3 discloses a impeller 22 being disposed between oil screen 6 and motor 24), and wherein the fan is configured to disperse air radially outward in a direction perpendicular to a center axis of the fan (at least Fig. 5 discloses impeller 22 being capable of dispersing air radially outward in a direction perpendicular to its central axis).
Ramphos and Xu are considered analogous to the claimed invention because they both are in the field of kitchen hood ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust fan of Ramphos with the impeller of Xu in order to more uniformly intake air into the hood so that no smoke from ovens or stoves can escape the hood before being expelled (Xu, para. [0027]).
Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu as applied to claim 1 above, and further in view of Bohanon (US 4,445,426).
Regarding claims 3 and 4, Ramphos in view of Xu disclose the invention of claim 1 and Ramphos further discloses wherein the system further comprises an external ventilation system (vent discharge 65. Ramphos does not disclose the external ventilation system including a filter) disposed at a distal end of the vent duct (at least Figs. 6-7 discloses vent discharge 65 being located at the distal end of passageway 44. Para. [0036] discloses that the vent discharge of Fig. 7 may be incorporated into other embodiments of Ramphos’s disclosure like extending outside of left sidewall 20 in place of exhaust system 30 in Fig. 6). Ramphos also discloses wherein the external ventilation system (vent discharge 65. Ramphos does not disclose the external ventilation system including a filter) comprises a louver frame body (the structure to which louver shutters 67 is attached is considered a louver frame body as it serves as a frame for louver shutters 67. See annotated Fig. 3) and a set of louvers (louver shutter 67) mounted within the louver frame body (see annotated Fig. 3). Annotated Fig. 3 below is an annotation of Ramphos’s Fig. 7.
Ramphos does not disclose an external ventilation system comprising an external filter.
However, Bohanon does disclose an external ventilation system (slant housing enclosure 10) comprising an external filter (guard 38).
Ramphos and Bohanon are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to include the guard of Bohanon in order to prevent people from accidently putting their fingers or other objects into the vent discharge of Ramphos for safety reasons (Bohanon col. 4 line 64 to col. 5 line 5).
Regarding claim 7, Ramphos in view of Xu and further in view of Bohanon disclose the invention of claim 4 and Ramphos further discloses wherein the louvers are configured to prevent water from entering the vent duct, the motor assembly, and the fan (para. [0038] discloses louvered shutters preventing water from entering duct work 62, the motor disclosed in para. [0031], and exhaust fan 46 by sealing duct work 62).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu and Bohanon as applied to claims 3-4 above, and further in view of Beliveau et al. (US 7,128,643).
Regarding claim 5, Ramphos in view of Xu and Bohanon disclose the invention of claim 4 but the combination does not disclose wherein the external filter is slidably disposed within a frame track mounted around the periphery of the louver frame body.
However Beliveau does disclose wherein the external filter is slidably disposed within a frame track (brackets 112. At least Figs. 1B and 3-4 disclose air filter 102 being slidably disposed in brackets 112) mounted around the periphery of the louver frame body (brackets 112 of Beliveau can be mounted around the periphery of the vent discharge 65 of Ramphos similar to how brackets 112 of Beliveau are mounted to the periphery of ventilator 100 of Beliveau. See at least Figs. 1B and 3-4 of Beliveau).
Ramphos, Bohanon, and Beliveau are considered analogous to the claimed invention because they are all in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to include the brackets of Bohanon in order to enable the guard of Bohanon to be slidably removable from the vent discharge of Ramphos so that it can be easily removed to perform maintenance on the vent discharge while having a low risk of becoming unattached during operation of the exhaust system of Ramphos due to vibrations.
Regarding claim 6, Ramphos in view of Xu and Bohanon and in further in view of Beliveau disclose the invention of claim 5 but the combination of claim 5 does not disclose wherein the system further comprises one or more water drains disposed in a bottom portion of the frame track.
However, Beliveau does disclose one or more water drains (sloped floor 107 and drain holes 108. At least Fig. 1B and col. 2, lines 50-56 disclose sloped floor 107 acting as part of a drainage system) disposed in a bottom portion of the frame track (at least Fig. 1B discloses sloped floor 107 and drain holes 108 being disposed in the bottom portion of brackets 112).
Ramphos and Beliveau are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to have a sloped floor similar to Beliveau and to include the drain holes of Beliveau in order to allow water from rain and other sources to drain from the vent discharge towards the outside of the food truck of Ramphos so that water will not build up and enter the exhaust system of Ramphos (Beliveau col. 2, lines 50-56).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu and Bohanon as applied to claims 3-4 above, and further in view of Holmes (US 3,087,412).
Regarding claim 8, Ramphos in view of Xu and Bohanon disclose the invention of claim 4 but the combination does not disclose a V-shaped geometry of louvers.
However, Holmes does disclose a V-shaped geometry of louvers (louver blades 14. At least Figs. 2-5 disclose louver blades 14 having a V-shaped cross section).
Ramphos and Holmes are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the louver shutters of Ramphos with the louver blades of Holmes in order to prevent rain, snow, and other foreign matter from entering the vent discharge of Ramphos (Holmes col. 1, lines 9-15).
Regarding claim 9, Ramphos in view of Xu and Bohanon and further in view of Holmes disclose the invention of claim 8 and the combination further discloses wherein a V-shaped angle of the louvers (at least Fig. 5 of Holmes discloses an angle between front leg 20 and rear leg 22 of louver blades 14. See Holmes Col. 2, lines 35-41) is between 40 degrees and 70 degrees (Holmes col. 2, line 70 to col. 3, line 3 disclose the angle of louver blades 14 being about 60 degrees. Claim 9 is being interpreted according to the interpretation discussed in the Claim Rejections - 35 USC § 112 section above).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu, Bohanon, and Beliveau as applied to claim 5 above, and further in view of Niakan (US 7,556,663).
Regarding claim 10, Ramphos in view of Xu, Bohanon, and Beliveau disclose the invention of claim 5 but the combination does not disclose a composition of a filter that comprises a first wire mesh and a second wire mesh.
However, Niakan does disclose a composition of a filter (dual pleated air filter 10) that comprises a first wire mesh (support mesh 70A and 70B. At least col. 4 lines 4-6 disclose that the mesh layers may be made of aluminum which includes aluminum wire mesh) and a second wire mesh (structural mesh layers 80A and 80B. At least col. 4 lines 4-6 disclose that the mesh layers may be made of aluminum which includes aluminum wire mesh).
Ramphos, Bohanon, and Niakan are considered analogous to the claimed invention because they are all in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Bohanon in the combination of Ramphos and Bohanon to have the two pleated wire meshes of Niakan in order to increase the surface area of the filter which extends the filter lifetime (Niakan col. 2, lines 5-6) and to ensure that harmful particles from the cooking devices of Ramphos do not escape into the outside environment through the vent discharge of Ramphos since the air escaping will be filtered twice.
Regarding claim 11, Ramphos in view of Xu, Bohanon, and Beliveau and in further view of Niakan disclose the invention of claim 10 and the combination further discloses wherein the first wire mesh (support mesh 70A and 70B of Niakan) and the second wire mesh (structural mesh layers 80A and 80B of Niakan) are overlapped (see at least Figs. 1 and 4 of Niakan) such that an undulating pattern of the first wire mesh (at least Figs. 1 and 4 of Niakan disclose support mesh 70A and 70B of influent filter element 12 having an undulating pattern) is substantially perpendicular to an undulating pattern of the second wire mesh (at least Figs. 1 and 4 of Niakan disclose the structural mesh layer 80A and 80B of effluent filter element 14 having an undulating pattern and being perpendicular to support mesh 70A and 70B).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu as applied to claim 13 above, further in view of Bohanon (US 4,445,426), even further in view of  Beliveau et al. (US 7,128,643), and still further in view of Holmes (US 3,087,412).
Regarding claim 16, Ramphos in view of Xu disclose the invention of claim 13 and the combination further discloses the external filter system comprising a louver frame body (The structure of Ramphos to which louver shutters 67 is attached is considered a louver frame body as it serves as a frame for louver shutters 67. See annotated Fig. 3) and a set of louvers (louver shutters 67 of Ramphos. Ramphos does not disclose the louvers being V-shaped) mounted within the louver frame body (see annotated Fig. 3).
The combination does not disclose a configuration of the external filter system including an external filter, a frame track mounted around the periphery of the louver frame body that the external filter is slidably disposed within, and the louvers having a V-shape.
However, Bohanon does disclose a configuration of an external filter system (slant housing enclosure 10) comprising an external filter (guard 38).
Ramphos and Bohanon are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to include the guard of Bohanon in order to prevent people from accidently putting their fingers or other objects into the vent discharge of Ramphos for safety reasons (Bohanon col. 4 line 64 to col. 5 line 5).
Additionally, Beliveau discloses a frame track (brackets 112), mounted around the periphery of the louver frame body (brackets 112 of Beliveau can be mounted around the periphery of the vent discharge 65 of Ramphos similar to how brackets 112 of Beliveau are mounted to the periphery of ventilator 100 of Beliveau. See at least Figs. 1B and 3-4 of Beliveau), that a filter is slidably disposed within (At least Figs. 1B and 3-4 disclose air filter 102 being slidably disposed in brackets 112).
Ramphos, Bohanon, and Beliveau are considered analogous to the claimed invention because they are all in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to include the brackets of Bohanon in order to enable the guard of Bohanon to be slidably removable from the vent discharge of Ramphos so that it can be easily removed to perform maintenance on the vent discharge while having a low risk of becoming unattached during operation of the exhaust system of Ramphos due to vibrations.
Additionally still, Holmes does disclose a set of louvers (louver blades 14) having a V-shape (At least Figs. 2-5 disclose louver blades 14 having a V-shaped cross section).
Ramphos and Holmes are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the louver shutters of Ramphos with the louver blades of Holmes in order to prevent rain, snow, and other foreign matter from entering the vent discharge of Ramphos (Holmes col. 1, lines 9-15).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu, Bohanon, Beliveau, and Holmes as applied to claim 16 above, and further in view Niakan (US 7,556,663).
Regarding claim 17, Ramphos in view of Xu, Bohanon, Beliveau, and Holmes disclose the invention of claim 16 but the combination does not disclose wherein the external filter comprises a first wire mesh and a second wire mesh that are overlapped one another such that an undulating pattern of the first wire mesh is substantially perpendicular to an undulating pattern of the second wire mesh.
However Niakan does disclose an external filter () that comprises a first wire mesh (support mesh 70A and 70B. At least col. 4 lines 4-6 disclose that the mesh layers may be made of aluminum which includes aluminum wire mesh) and a second wire mesh (structural mesh layers 80A and 80B. At least col. 4 lines 4-6 disclose that the mesh layers may be made of aluminum which includes aluminum wire mesh) that are overlapped one another (see at least Figs. 1 and 4) such that an undulating pattern of the first wire mesh (at least Figs. 1 and 4 disclose support mesh 70A and 70B of influent filter element 12 having an undulating pattern) is substantially perpendicular to an undulating pattern of the second wire mesh (at least Figs. 1 and 4 disclose the structural mesh layer 80A and 80B of effluent filter element 14 having an undulating pattern and being perpendicular to support mesh 70A and 70B).
Ramphos, Bohanon, and Niakan are considered analogous to the claimed invention because they are all in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Bohanon in the combination of Ramphos and Bohanon to have the two pleated wire meshes of Niakan in order to increase the surface area of the filter which extends the filter lifetime (Niakan col. 2, lines 5-6) and to ensure that harmful particles from the cooking devices of Ramphos do not escape into the outside environment through the vent discharge of Ramphos since the air escaping will be filtered twice.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu as applied to claim 19 above, and further in view of Bohanon (US 4,445,426).
Regarding claim 20, Ramphos in view of Xu disclose the invention of claim 19 and the combination further discloses an external ventilation system (vent discharge 65. Ramphos does not disclose the external ventilation system including a filter) disposed at a distal end of the vent duct (at least Figs. 6-7 discloses vent discharge 65 being located at the distal end of passageway 44. Para. [0036] discloses that the vent discharge of Fig. 7 may be incorporated into other embodiments of Ramphos’s disclosure like extending outside of left sidewall 20 in place of first vent stack 32 in Fig. 6), a louver frame body (the structure to which louver shutters 67 is attached is considered a louver frame body as it serves as a frame for louver shutters 67. See annotated Fig. 3), and a set of louvers (louver shutter 67) mounted within the louver frame body (see annotated Fig. 3).
The combination does not disclose a configuration of the external ventilation system that comprises an external filter.
However, Bohanon does disclose a configuration of an external ventilation system (slant housing enclosure 10) comprising an external filter (guard 38).
Ramphos and Bohanon are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to include the guard of Bohanon in order to prevent people from accidently putting their fingers or other objects into the vent discharge of Ramphos for safety reasons (Bohanon col. 4 line 64 to col. 5 line 5).

Annotated Figures

    PNG
    media_image1.png
    562
    902
    media_image1.png
    Greyscale

Annotated Fig. 1

    PNG
    media_image2.png
    783
    423
    media_image2.png
    Greyscale

Annotated Fig. 2

    PNG
    media_image3.png
    788
    664
    media_image3.png
    Greyscale

Annotated Fig. 3
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hung et al. (US 6,716,265) discloses an exhaust hood with a centrifugal fan;
Salpietra (US 2016/0271553) discloses an exhaust hood with multiple wire mesh filters;
Gohring et al. (US 2010/0099349) discloses vertical V-shaped louvers;
And Mueller (2,049,856) discloses a vent that has a combination of louvers, a filter, and a fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762